Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
20, 2019.




                                        In The

                       Fourteenth Court of Appeals

                                 NO. 14-17-00384-CV

     MIDTOWN PARK DEVELOPMENT LTD., PAUL T. YOUNG AND
                HORIZON 2003, LLC, Appellants
                                           V.

                             LOUIS F. GOZA, Appellee

                      On Appeal from the 212th District Court
                             Galveston County, Texas
                        Trial Court Cause No. 14-CV-0010

                            MEMORANDUM OPINION

         This is an appeal from a judgment signed February 6, 2017. The clerk’s record
was filed July 5, 2017. The reporter’s record was filed May 23, 2018. No brief was
filed.

         Appellants’ briefs were originally due June 22, 2018. After granting several
extensions of time to file a brief with none being filed, this court dismissed this
appeal on October 4, 2018, for want of prosecution. See Tex. R. App. P. 42.3(b).
Appellants filed a timely motion for reconsideration asserting that portions of the
reporter’s record were missing. On November 6, 2018, we reinstated the appeal and
ordered the reporter’s record to be filed. A supplemental reporter’s record was filed
January 28, 2019. Appellants’ brief was due February 27, 2019. When appellants
failed to file briefs, we issued an order requiring briefs to be filed on or before April
3, 2019. We granted appellants’ motion to extend time to file a brief through May 3,
2019. No brief was filed.

      On June 4, 2019, appellee filed a motion to dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b). On June 25, 2019, this court again ordered
appellants to file a brief or risk dismissal for want of prosecution. Appellants filed
no brief or other response. Accordingly, appellee’s motion is granted and the appeal
is ordered dismissed for want of prosecution.



                                         PER CURIAM


Panel consists of Chief Justice Frost and Justices Wise and Hassan.




                                           2